Name: 2001/344/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1096)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  oil industry;  land transport;  organisation of transport;  Europe
 Date Published: 2001-05-03

 Avis juridique important|32001D03442001/344/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1096) Official Journal L 122 , 03/05/2001 P. 0030 - 0030Commission Decisionof 19 April 2001concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 1096)(Only the French text is authentic)(2001/344/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) The request for exemption submitted by Luxembourg on 21 July 2000, which reached the Commission on 27 July 2000, contained the information required by Article 8(2)(c) of Directive 70/156/EEC. The request concerns the installation of liquefied petroleum gas (LPG) equipment on three types of M1 class vehicles.(2) The reasons given in the request, according to which such equipment does not meet the requirements of the Directives concerned, in particular Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles(3), as last amended by Commission Directive 1999/102/EC(4), and Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear protective devices for motor vehicles and their trailers(5), as last amended by Directive 2000/8/EC of the European Parliament and of the Council(6), are well founded.(3) The tests performed in accordance with the abovementioned Directives were conducted using both petrol and liquefied petroleum gas, and the relevant limit values were respected with both types of fuel. The recorded emissions of pollutants were lower with liquefied petroleum gas and equivalent environmental protection is thus ensured.(4) In order to assure themselves of the safety of vehicles in service, Member States may periodically carry out leak-tightness tests at a pressure of at least the service pressure.(5) The Community Directives concerned will be amended in order to permit the production of vehicles powered by liquefied petroleum gas.(6) The measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The request submitted by Luxembourg for an exemption concerning the production and placing on the market of three types of M1 class vehicles powered by liquefied petroleum gas is hereby approved.Article 2This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 19 April 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 76, 6.4.1970, p. 1.(4) OJ L 334, 28.12.1999, p. 43.(5) OJ L 76, 6.4.1970, p. 23.(6) OJ L 106, 3.5.2000, p. 7.